Citation Nr: 1524573	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


REMAND

The Veteran seeks service connection for posttraumatic stress disorder (PTSD), which he contends was caused by a personal assault and/or unwanted sexual advances by a superior officer, who subsequently created a hostile work environment.  In an October 2012 remand, the Board re-characterized the Veteran's service connection claim as one for any psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

As an initial matter, the claims file does not contain the Veteran's complete service treatment records.  The Veteran submitted some service treatment records to a service connection claim filed in 1981; however, it is not clear from the record what efforts were made to obtain the rest of the Veteran's service treatment records.  There has been no formal finding of unavailability of these records, nor has the Veteran been notified that his service treatment records are unavailable.  Thus, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's complete service treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014).

Post-service VA treatment records show that the Veteran first sought psychiatric treatment in February 2005, at which time he reported experiencing a sexual assault during service.  Specifically, he stated that he was transferred to a position in food service after injuring his right elbow during paratrooper training and subsequently received unwanted sexual advances from his supervisor at the mess hall, which included fondling his legs.  The Veteran indicated that after he rebuffed the superior officer's advances, he started to receive unappealing assignments.  He stated that he reported the incident to "confidential lawyers," who immediately informed his supervisor of what the Veteran told them.  The Veteran reported subsequent harassment from his supervisor until he was eventually transferred to another position.  After service, the Veteran reported increased stress and preoccupation with the in-service incident involving his superior officer.  He also indicated that as his service-connected right elbow injury worsened, he was unable to perform his job duties as a construction worker, resulting in increased financial stress.  The Veteran's treating psychiatrist noted that although the Veteran felt humiliated and seemed "rather fixated on" the incident with his supervisor, he never feared for his life and "seems to have mostly recovered."  The diagnosis was acute stress disorder and borderline criteria for PTSD.  

In July 2007, the Veteran's treating VA psychiatrist submitted the following opinion:

I am the psychiatrist treating the [Veteran].  He suffers from depression related to military sexual trauma.  He reports that he was sexually harassed by a superior officer during active duty.  He had become preoccupied over it when he became unable to work due to his service connected [elbow] injury, as his self esteem was at an all time low due to desperate financial circumstances.  He has been unable to recover from this combination of stress, depression and physical injury.  It is more likely than not related to service.

During a March 2013 VA examination, the Veteran described the above-referenced incident involving his superior officer and reported current symptoms of isolation and an inability to trust others, particularly people in positions of authority.  The Veteran also stated that he felt more traumatized by the Judge Advocate Generals (JAG) to whom he reported the incident rather than by his superior officer because the JAGs forced him to continue working for the same supervisor after betraying his confidence.  The examiner noted that a clinical assessment revealed a history of trauma, including witnessing domestic violence in the home with his father, witnessing a car accident at age five where he believed someone died, witnessing a robbery at age 15, and emotional abuse by a parent.  The examiner provided a diagnosis of mild, recurrent major depressive disorder and indicated that the diagnostic criteria for PTSD were not met.  The examiner also provided the following etiological opinion:

It is not at least as likely as not that the Veteran's mental health condition was incurred in or caused by the claimed stressor.  The aforementioned items listed above in response to a clinical assessment likely exacerbate the [V]eteran's inability to cope with psychosocial stressors and phase of life circumstances resulting in recurrent depressive disorder. . . . [P]re-military clinical evaluations support [a major depressive disorder] diagnosis, not PTSD.

. . .

It is not at least as likely as not that the [V]eteran's [major depressive disorder] is linked to any in-service stressor.  The [V]eteran denies experiencing intense fear, horror, or hopelessness related to his claimed stressor and although he felt humiliated and betrayed by the claimed stressor and sequence of subsequent events (reporting  to [the] top, JAG allegedly disclosing information, [and] Article 15s for behavior), the claimed stressor is not adequate to support a diagnosis of PTSD.

The Board finds that the opinion of the December 2013 VA examiner is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  In rendering an opinion, the examiner did not render an opinion as to whether any psychiatric disorder other than PTSD was incurred or aggravated in service.  Also, the examiner noted that "pre-military clinical evaluations support [a major depressive disorder] diagnosis" and suggested that the Veteran's major depressive disorder pre-existed service.  However, there are no pre-military clinical evaluations of record.  Furthermore, as the record does not contain the Veteran's complete service treatment records, there is no entrance examination associated with the claims file.  Thus, the factual basis for the VA examiner's opinion is unclear.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).   Moreover, the July 2007 opinion of the Veteran's treating VA psychiatrist indicates that the Veteran's service-connected residuals of a right elbow injury had contributed to the Veteran's depression.  Therefore, on remand, the VA examiner must also provide an opinion as to secondary service connection.

Accordingly, the case is remanded for the following action:

1. The RO must attempt to obtain the Veteran's complete service treatment records.  If the records are not found, the RO must contact the appropriate facility/facilities to determine whether any copies of the Veteran's service treatment records can be obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain the named records the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  If all attempts to secure the Veteran's service treatment records are unsuccessful, the RO must issue a formal finding of unavailability in compliance with M21-1MR.  

2.  Once the above action has been completed, the Veteran must be afforded an appropriate VA examination to determine whether any psychiatric disorder is related to the Veteran's military service or a service-connected disability.  

All pertinent symptomatology and findings must be reported in detail.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state (a) whether any previously or currently diagnosed psychiatric disorder was incurred in, due to, or aggravated by the Veteran's active duty, and (b) whether any previously or currently diagnosed psychiatric disorder was due to or aggravated by a service-connected disability, including the Veteran's service-connected residuals of a right elbow injury and service-connected left arm strain.  

If the examiner finds that any previously or currently diagnosed psychiatric disorder preexisted the Veteran's military service, the examiner must state the specific evidence that leads to that conclusion.  If the examiner finds that any previously or currently diagnosed psychiatric disorder preexisted the Veteran's military service, the examiner must state whether that disorder underwent a permanent increase during service, and if so, the examiner must state the specific evidence upon which that conclusion is based.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was need for further information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a psychiatric disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

